UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TORULE 13a-16 OR 15d-16UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2016Commission File Number: 001-35152 WI-LAN INC. (Translation of registrant’s name into English) 303 Terry Fox DriveSuite 300Ottawa, Ontario K2K 3J1Canada(Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form20-F ¨ Form40-F þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): ¨ EXHIBIT LIST Exhibit Description Press Release dated April 4, 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. WI-LAN INC. Date: April 4, 2016 By: /s/ Prashant R. Watchmaker Name: Prashant R. Watchmaker Title: Vice-President, Corporate Legal & Corporate Secretary
